DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-6, 8-17, and 19-20 remain pending, and are rejected.
Claims 7 and 18 have been cancelled.


Response to Arguments
Applicant’s arguments filed on 12/14/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 12/14/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claims are not directed to an abstract idea, but to the improvement of online transaction processing, and are necessarily rooted to computer technology, similar to DDR Holdings. 
Examiner respectfully disagrees. While the instant claims are directed to online transactions, there are no improvement or changes to the technology of online transactions. The claims are directed to the abstract concepts of payment and identities of involved parties that are being implemented over a network. As described in paragraphs [0003-0004] of Applicant’s specification, the problem being DDR Holdings is inapposite, as the court decision in DDR Holdings was based on the routine functionality of a link being changed, which is inherent to computer technology. The routine functionality of a link was changed to direct a visitor to an automatically-generated hybrid webpage that combines the visual “look and feel” elements from the host website and product information from a third-party merchant’s website and allow visitors to purchase products from the third-party merchant without actually entering the merchant’s website.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 12/14/2021 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. Applicant’s amendments have overcome the prior art.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-17, and 19-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-6 and 8-12 are directed to a method, which is a process. Claims 13-17 and 19-20 are directed to a system, which is an apparatus. Therefore, claims 1-6, 8-17, and 19-20 are directed to one of the four statutory categories of invention.

Step 2A (Step 1):
Taking claim 13 as representative, claim 1 sets forth the following limitations reciting the abstract idea of associating merchant names based on a chargeback request:
receiving a chargeback message associated with the at least one online transaction between the user and at least one merchant, wherein the user is a consumer that initiated the online transaction with the at least one merchant, wherein the chargeback message comprises a request from the consumer for a chargeback associated with the at least one online transactions, and wherein the chargeback message comprises at least one unfamiliar merchant name associated with at least one merchant;
based at least partially on the unfamiliar merchant name in the chargeback request, determining at least one potential familiar merchant name associated with the at least one unfamiliar merchant name, wherein, when determining the at least one potential familiar merchant name;
scan a recommendation database, wherein the recommendation database comprises a plurality of unfamiliar merchant names each associated with a potential familiar merchant name;
determine the at least one potential familiar merchant name based on a match in the recommendation database between the unfamiliar merchant name in the chargeback message and the at least one familiar merchant name;
in response to determining the at least one potential familiar merchant name, scanning a browser history of the user for a predetermined payment pattern that includes the at least one potential familiar merchant name, wherein the browser history of the user comprising browser data, wherein, when scanning the browser history of the user for the predetermined payment pattern;
determine that a uniform resource location (URL) associated with a payment gateway is included in the browser data based on identifying the URL associated with the payment gateway in the browser data;
determining, based on determining that the URL associated with the payment gateway is in the browser data, that the user visited a website associated with the at least one potential familiar merchant name; and 
in response to determining that the user visited the website associated with the at least one potential familiar merchant name, generating and communicating to the computing device, a recommendation message comprising the at least one potential familiar merchant name.

The recited limitations above set forth the process for associating merchant names based on a chargeback request. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that claim 13 recites additional elements, such as:
at least one processor;
browser data;
Taken individually and as a whole, claim 13 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the claims do recite a processor, the processor refers to any generic computing device, such as any server or other computational device, as disclosed in paragraph [0055] of the 
In view of the above, under Step 2A (Prong 2), claims 1-5 and 21-23 do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to claim 13, taken individually or as a whole, the additional elements of claim 13 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 13 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receive a chargeback message…, etc.), performing repetitive calculations (determine at least one potential familiar merchant name…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 13 do not add anything further than when they are considered individually.
In view of the above, claim 13 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 1 (method), the claims recites substantially similar limitations as set forth in claim 13. The additional elements of claim 1 remain only broadly and generically defined, with the 

Dependent claims 2-6, 8-12 and 14-17 and 19-20 recite further complexity to the judicial exception (abstract idea) of claim 13, such as by further defining the algorithm for associating merchant names based on a chargeback request. Thus, each of claims 2-6, 8-12 and 14-17 and 19-20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-6, 8-12 and 14-17 and 19-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1 and 13.


Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious, the features of the Applicant’s invention. The allowable features of the Applicant’s invention are as follows:
determining that a uniform resource location (URL) associated with a payment gateway is included in the browser data based on identifying the URL associated with the payment gateway in the browser data;


Kearns discloses a system for intermediating cashless transactions using augmented merchant data. Kearns discloses the matching of merchant data with merchant data in a merchant database for associated merchant names in response to chargeback requests. However, Kearns does not disclose the scanning of browser history, determining payment patterns, or determining URLs associated with payment gateways.

Thomsen discloses a system for determining whether a purchase has been made on a website with agreement. Thomsen discloses storing webpage identification information with a web-bug to retrieve information upon a transaction and match them to a list of URLs and ensure that the account is used in relation to the announced website. However, Thomsen does not disclose the determination of payment patterns or URLs associated with payment gateways.

Santhana discloses a system for determining URLs of websites to compare with merchant URLs to determine fraudulent transactions. Patterns in browsing history can be tied transaction histories by customers to reduce unnecessary chargeback requests using the correlation of merchant identifiers and URLs. However, Santhana does not disclose the determination of payment patterns or URLs associated with payment gateways.

PTO-892 Reference U discloses the exploration of various protocols to eliminate card fraud, including friendly fraud, where the cardholder makes a transaction, but then denies that the purchase was made. Various methods for solutions are explored, but none of the discloses methods disclosed the determination of payment patterns or URLs associated with payment gateways.


It is hereby asserted by the Examiner, that in light of the above, and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Notably, however, the claims remain rejected under 35 U.S.C. 101. These rejections must also be overcome.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625